Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4-5, 7-9, 11 and 13-18 are pending.
Claims 7-9, 11 and 13-14 are withdrawn.
Claims 1, 4-5 and 15-18 are examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.
 
Action Summary
Claims 1, 4-5 and 15-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn due to applicants amendment of claims.
Claims 16-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is maintained.
Claim 1, 4-5 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson (Oral ponesimod in relapsing–remitting multiple sclerosis: a randomised phase II trial, J Neurol Neurosurg Psychiatry 2014;85:1198–1208.) in view of Oh (Teriflunomide in the treatment of multiple sclerosis: current evidence and future prospects, her Adv Neurol Disord 2014, Vol. 7(5) 239–252) is maintained.


Response to Arguments

Applicants argue on page 6 in the arguments (hereinafter only the page number will be recited) that Fig 1 and Fig 2 demonstrate that the combination of ponesimod and teriflunomide are partially effective.  This argument has been fully considered but has not been found persuasive.  In looking for Figure 1 and 2, recites that Teriflunomide at a dose of 1 mg/kg and Ponesimod at 30 mg/kg.  And the graph has shifted from the combination and still possess significant overlapping points but does not demonstrate partially effective when administered.
Applicants argue on page 7 that 20 mg of ponesimod and 7 mg of teriflunomide, and dosages of ponesimode and teriflunomide which are only partially effective  for  monotherapy are nevertheless effective when administered in combination.  This argument has been fully considered but has not been found persuasive.  However. no where does the specification disclose less than 20 mg of ponesimod and less than 7 mg of teriflunomide.  Applicants appear to rely opon cited art in order to support less than 20 mg of ponesimod and less than 7 mg of teriflunomide as obvious.  This is not correct, each specification must support said claims.
Applicant’s argue on page 9 that Notwithstanding the above, even if the claims were prima facie over the combined teachings of Olsson and Oh (they are not), a prima facie case of obviousness can be rebutted by showing that the prior art "teaches away from combining certain known elements." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Here, a person of skill in the art was discouraged from combining ponesimod and teriflunomide to treat a disease or disorder associated with a lymphocyte-mediated activated immune system. As noted by the Cleveland Clinic in 2020, "[w]e do not recommend combining disease modifying therapies [in multiple sclerosis] given limited benefits and risk of additive toxicity and side effects." (Cleveland Clinic, "Switching Disease Modifying Therapies in Multiple Sclerosis," 2020). "A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant." In re Gurley, 27 F.3d.  This argument has been fully considered but has not been found persuasive.  First, applicants have not provided the Cleveland Clinic in 2020 for review. Additionally, according to applicant’s, the Cleveland Clinic does not recommend combining disease modifying therapies given limited benefits and risk of additive toxicity and side effect”.   This non-descriptive broad statement does not account for ineffective treatment or the need for additive drugs (e.g. cocktail of meds) to treat diseases such as multiple sclerosis.  Applicants has not demonstrated that ponesimod and teriflunomide should not be administered together with any art provided.  Therefore, no art cited by applicants teaches away from administering ponesimod and teriflunomide.

Applicant again argue page 10 bridging page unexpected results in view of Figure 2.  This argument has been fully considered but has not been found persuasive.  In looking for Figure 1 and 2, recites that Teriflunomide at a dose of 1 mg/kg and Ponesimod at 30 mg/kg.  The instant claims are not commensurate in scope of asserted unexpected results.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.) (MPEP 716.02(d)).


NEW REJECTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


New Rejection
Claims 1, 4-5 and 15-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “wherein the amount of ponesimod is partially effective when administered alone for treating a disease or disorder associated with a lymphocyte-mediated activated immune system in a patient in need thereof; the amount of teriflunomide is partially effective when administered alone for treating the disease or disorder associated with a lymphocyte-mediated activated immune system in a patient in need thereof; and the amount of ponesimod and the amount of teriflunomide in combination provides an effective daily dosage for treating the disease or disorder associated with a lymphocyte- mediated activated immune system in a patent in need thereof”. In looking to the instant specification paragraph 0065 and 0-066 and Figure 1 as applicants point to for support for the amendment.  Paragraph 0080 does not recite any amount of ponesimod or teriflunomide is partially effective when administered alone, rather ponesimod (30 mg/kg) and teriflunomide (1mg/kg) alone and combined as disclosed in paragraph 0080 and Figure 2.  Neither the specification nor figure 1 or 2 discloses a dosage of partially effective when administered dosing for either ponesimod or teriflunomide. Therefore, these claims are deemed new matter.

Previous Rejection
Claims 16-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Instant claims 16-18 recite that ponesimod is less than 20 mg and teriflunomide is less than 7 mg.  However, in looking to the specification for support; in paragraph 0065 recites “A preferred maintenance dose of ponesimod, when administered alone, especially for the treatment of multiple sclerosis, is 20 mg orally once daily. Teriflunomide is approved for the treatment of patients with relapsing forms of multiple sclerosis at dosages of 7 mg or 14 mg orally once daily. Leflunomide is approved for the treatment of adults with active rheumatoid arthritis at a recommended maintenance dose of 10 mg to 20 mg orally once daily and for the treatment of adults with active psoriatic arthritis at a recommended maintenance dose of 20 mg orally once daily”.  Therefore, the instant specification does not support a dose of less than 20 mg for ponesimod nor less than 7 mg for teriflunomide.  Thus, these claims are deemed new matter.



For the ease of the applicant, the previous rejection with modification is reproduced below.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4-5 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson (Oral ponesimod in relapsing–remitting multiple sclerosis: a randomised phase II trial, J Neurol Neurosurg Psychiatry 2014;85:1198–1208.) in view of Oh (Teriflunomide in the treatment of multiple sclerosis: current evidence and future prospects, her Adv Neurol Disord 2014, Vol. 7(5) 239–252) both are of record.

Olsson teaches (Ponesimod [(Z,Z)-5-[3-chloro-4-((2R)-2,3-dihydroxy-propoxy)-benzylidene]-2-propylimino-3-o-tolyl-thiazolidin-4-one], an iminothiazolidinone derivative, is a reversible, orally active, selective S1P1 receptor modulator to treat relapsing-mitting multiple sclerosis.  Phase I studies demonstrated that ponesimod pharmacokinetics are dose-proportional and characterised by low variability, and circulating lymphocyte counts are reduced in a dose-dependent manner (page 1198, right column).  Once-daily treatment with ponesimod 10, 20 or 40 mg significantly reduced the number of new T1 Gd+ lesions and showed a beneficial effect on clinical endpoints (abstract and Figure 6).  Olsson teaches that each dose of ponesimod (10, 20 and 40 mg) was administered orally in a single form (figure 2 and 6)

Olsson does not disclose teriflunomide nor single or separated.
Oh teaches the administration of teriflunomide for the treatment of relapsing multiple sclerosis (title). Oh teaches that leflunomide is rapidly converted almost entirely into teriflunomide following oral ingestion and thus teriflunomide has become the focus of development of use in patient with MS (page 239, left column).  Oh teaches that patients previously enrolled in one of the teriflunomide treatment arms continued on their original assigned dose (7 or 14 mg) (page 241, left column).
It would have been obvious to one of ordinary skills in the art at the time of filing to administer both ponesimod and teriflunomide to treat multiple sclerosis.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.  Therefore, it would have been prima facie obvious to combine pnesimod and teriflunomide composition cojointly in a formulation to treat multiple sclerosis with a reasonable expectation of success absence evidence to the contrary.
With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, “partially effective when administered  alone for treating a disease or disorder associated with a lymphocyte-mediated activated immune system in a patient in need thereof; the amount of teriflunomide is partially effective when administered alone for treating the disease or disorder associated with a lymphocyte-mediated activated immune system in a patient in need thereof; and the amount of ponesimod and the amount of teriflunomide in combination provides a fully effective daily dosage for treating the disease or disorder associated with a lymphocyte-mediated activated immune system in a patent in need thereof. in a single or separated for administration”, “pharmaceutical combination is at least as effective for treating a disease or disorder associated with a lymphocyte-mediated activated immune system in a patent in need thereof as either 20 mg ponesimod alone or 7 mg teriflunomide alone” or in a single or separated composition.  However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).   In the instant case, the intended use (single or separated) does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  
Regarding to the limitation ““wherein the amount of ponesimod is partially effective when admnistered alone for treating a disease or disorder associated with a lymphocyte-mediated activated immune system in a patient in need thereof; the amount of teriflunomide is partically effective when administered alone for treating the disease or disorder associated with a lymphocyte-mediated activated immune system in a patient in need thereof; and the amount of ponesimod and the amount of teriflunomide in combination provides a fully effective daily dosage for treating the disease or disorder associated with a lymphocyte- mediated activated immune system in a patent in need thereof”(claim 1).  This limitation is the result of administering ponesimod (10 mg or 20 mg) and teriflunomide (7 mg) to treat multiple sclerosis as taught by both Olsson and Oh with a reasonable expectation of success absence evidence to the contrary.
Regarding the dosages of ponesimod (10 mg or 20 mg) and teriflunomide (7 mg); n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.)(See MPEP 2144.05.  In this case, it is known in the art that ponesimod is administer in 10 mg to treat MS as taught by Olsson.  And teriflunomide is known to be administered in a dose of 7 mg to treat MS as disclosed by Oh.  Therefore, it would have been obvious adjust the dosing of both ponesimod and teriflunomide since both are well known in the art to be administer at different dosing depending upon the patient to treat MS.
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103. In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion

Claims 1, 4-5 and 15-19 are rejected.
No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627